Citation Nr: 0016504	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-19 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
January 1950 and from October 1950 to February 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Jackson, Mississippi.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in November 1999.  A transcript of 
that hearing is on file.  


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
bilateral sensorineural hearing loss to his period of active 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
sensorineural hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  To establish service 
connection, the veteran carries the burden of "submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded".  38 
U.S.C.A. § 5107(a).  A well-grounded claim is one that is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  For a claim to be well grounded, there 
must be (1) competent medical evidence of a nexus between the 
in- service disease or injury and the current disability; (2) 
lay or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  In cases in which 
a veteran served for 90 days or more during a period of war 
or after January 1, 1947, service connection may be presumed 
for certain diseases, including sensorineural hearing loss, 
which manifest to a compensable degree within one year of 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.  

The veteran claims that his present hearing loss began during 
service and is due to noise exposure when he was flying in an 
aircraft in 1951.  The aircraft reportedly plane hit 
something, possibly a bird, in the air and the glass window 
near the veteran broke, exposing him to excessive mechanical 
noise.  

The service medical records dated in the 1940's and the 
1950's show the hearing evaluations to be normal for 
whispered and spoken voice, 15/15, bilaterally.  

Following separation, when the veteran was in the reserves in 
March 1976, an authorized audiological evaluation, pure tone 
thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
45
50
LEFT
5
10
15
35
40

Subsequently dated audiological records confirm pure tone 
thresholds that meet at least the minimum requirements of 
38 C.F.R. § 3.385 for a disability manifested by impaired 
hearing.  None of those records indicates that hearing loss 
first shown in March 1976 is traceable to active service that 
ended more than 20 years previously.  

On a VA examination in June 1998, the veteran reported 
hearing difficulty following a virus infection and a history 
of noise exposure.  The impression was mild, sloping to 
moderate sensorineural hearing loss, bilaterally.  

On a VA examination in August 1998, the veteran reported the 
sudden onset of hearing loss in the right ear following a 
viral infection in December 1996.  He stated that his hearing 
recovered.  The audiological findings/diagnosis in June 1998 
were confirmed.  

During the November 1999 hearing, the veteran testified that 
the aircraft incident in 1951 involving the plane hitting a 
bird or something and glass breaking with attendant extreme 
noise exposure resulted in his hearing loss.  He stated that 
he was tested during active service and told that he had 
developed high frequency hearing loss.  He also had been 
found to have a hearing loss when he went to work after 
active service.  He also recalled having worked on a flight 
line during active service, and did not wear ear protection.  
He also attributed his hearing loss to a virus.  

The above evidence clearly establishes that the veteran 
currently has bilateral sensorineural hearing loss.  None of 
the records of post-service treatment include a medical 
opinion relating the veteran's current bilateral hearing loss 
to his period of active duty service.  The Board cannot rely 
solely on the testimony of the veteran because evidence of a 
medical nexus cannot be established by lay testimony.  Brewer 
v. West, 11 Vet. App. 228 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  In consideration of the 
foregoing, the Board finds that the veteran has failed to 
meet his burden of submitting evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
sensorineural hearing loss.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.  


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for hearing loss is denied.  


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



